Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,6,7,12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, you claim that the shroud includes smaller perforation holes in the centermost portion of its ceiling portion.  How is this possible if the shroud has primary central holes which receives the shaft?  Also in claim 7, you claim a curved rectangular opening.  It is unclear how a rectangle can be curved. 
Claims 6 and 12 should be written as kit claims.
3 recites the limitation "the radial lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the circular surface that drives the rotating implement" in line 1 and, “the upper side of said surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (4,701,976).
In reference to claim 1, Palmer et al. teaches a dust containment system for a machine used for floor buffing, grinding, and polishing wherein said machine includes a chassis, 10, a motor, 11, mounted to said chassis, rotating implement, 35, such as a pad or disk to buff, grind, or polish the floor which depends from said chassis and 
In reference to claim 5, wherein the guide shafts are the only means of attachment of the shroud to the chassis such that removing said guide shafts allows for removal of the entire shroud, (col.3, lines 25-37).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. in view of Loveless (2009/0181605).
Palmer et al. teaches all the limitations of the claims except for the satellite holes in the shroud being slotted holes such that the slot direction is parallel with the radial lines of said shroud.
Loveless teaches slotted holes, 38, such that the slot direction is parallel with the radial lines of said shroud, (pp 0023).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Palmer et al. with slotted holes, as taught by Loveless, in order to enhance the maneuverability of the shroud when traveling over the floor.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. in view of Nielsen et al. (2002/0193056) and  Khan et al. (2016/0221027).
Palmer et al. teaches all the limitations of the claims except for a brush being affixed to the bottom of the sidewall of the shroud by an intermediary brush housing comprised of an upper and lower channel.
Nielsen et al. teaches a brush, 77, being affixed to the bottom sidewall of a shroud, (pp 0020). 
Khan et al. teaches an intermediate brush housing, 618, comprised of an upper, 618R, and lower, 618LC, channel, (pp 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Palmer et al. with a brush being affixed to the sidewall of the shroud, as taught by Nielsen et al., in order to enhance the debris capturing capabilities.  
It would have been further obvious to attach the brush using the intermediate brush housing, as taught by Khan et al, in order to enhance the strength and stability of the connection of the brush to the shroud. 

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. in view of Wilson, (4,598,440) and Fields (8,764,520).
Palmer et al. teaches all the limitations of the claims except for said shroud including a scroll shaped rising channel that eventually curves outward and leads to an outlet hole in the sidewall of said shroud, said hole extending entirely through the sidewall to the bottom surface of said shroud, an outlet chute is affixed to the outside of 
Wilson teaches a shroud including a scroll shaped rising channel, 70, that eventually curves outward and leads to an outlet hole in the sidewall of said shroud, said hole extending entirely through the sidewall to the bottom surface of said shroud, (col. 4, line 63-col. 5, line 4).
Fields teaches an outlet chute, 70,  is affixed to the outside of said shroud; the shape of said chute transitions from a curved rectangular opening which fits over the outlet hole of said shroud to a round shaped outlet, (fig. 3), and a dust collection bag is affixed to the round shaped outlet of said chute, (col. 6, lines 59-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Palmer et al. with the above listed limitations as taught by Wilson and Fields, in order to enhance the debris flow and collection of the system.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as modified by Wilson and Fields in further view of Loveless.
Palmer et al. as modified by Wilson and Fields teaches all the limitations of the claims except for the satellite holes in the shroud being slotted holes such that the slot direction is parallel with the radial lines of said shroud.
Loveless teaches slotted holes, 38, such that the slot direction is parallel with the radial lines of said shroud, (pp 0023).  It would have been obvious to one having .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. as modified by Wilson and Fields in further view of Nielsen et al. and Khan et al. 
Palmer et al. as modified by Wilson and Fields teaches all the limitations of the claims except for a brush being affixed to the bottom of the sidewall of the shroud by an intermediary brush housing comprised of an upper and lower channel.
Nielsen et al. teaches a brush, 77, being affixed to the bottom sidewall of a shroud, (pp 0020). 
Khan et al. teaches an intermediate brush housing, 618, comprised of an upper, 618R, and lower, 618LC, channel, (pp 0042).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Palmer et al. as modified by Wilson and Fields with a brush being affixed to the sidewall of the shroud, as taught by Nielsen et al., in order to enhance the debris capturing capabilities.  
It would have been further obvious to attach the brush using the intermediate brush housing, as taught by Khan et al, in order to enhance the strength and stability of the connection of the brush to the shroud. 

Claim 14,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. in view of Schlags (2014/0168540).

Palmer et al. teaches all the limitations of the claims except for the bottom outer portion of said driveshaft is a six-plane hex shape, the upper portion of said hub is comprised of a rounded column perpendicular to the top surface of said rounded column is a six-plane hex hole that is concentric with said rounded column, a common ball lock pin with a quick release spring-loaded push button that allows the locking ball or balls to retract into the pin body; said pin has a shoulder that is a larger diameter than the primary pin diameter, the lower leading edge of the driveshaft being chamfered such that the six-plane hex shape transitions to a bottom round shape and the upper leading edge of the six-plane hex hole in the hub being chamfered such that the six-plane hex hole transitions to an upper round hole.
Schlags teaches a cylindrical drive shaft, 16,28, the bottom of the driveshaft having a hole, 34, that is concentric with the driveshaft, a female hub, 12, that mates with said driveshaft; the lower portion of said hub is a relatively flat body which is bolted to the rotating implement holder; a hole, 14, is located in the center of the lower flat body of the hub and a common ball lock pin, 40, with a quick release spring-loaded push button that allows the locking ball or balls to retract into the pin body; said pin has a shoulder that is a larger diameter than the primary pin diameter, (pp 0033).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Palmer et al. with the shaft and lock pin, as 
It would have been further obvious to provide the tool with the bottom outer portion of said driveshaft is a six-plane hex shape, the upper portion of said hub is comprised of a rounded column and the upper portion of said hub is comprised of a rounded column perpendicular to the top surface of said rounded column is a six-plane hex hole that is concentric with said rounded column, the lower leading edge of the driveshaft being chamfered such that the six-plane hex shape transitions to a bottom round shape and the upper leading edge of the six-plane hex hole in the hub being chamfered such that the six-plane hex hole transitions to an upper round hole  as a matter of obvious design choice, and since it is well known to provide a shaft and hole connection with a matching polygonal cross section in order to enhance the interlocking fit of the two objects. 

Allowable Subject Matter
Claims 2,8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cannan et al. (4,742,652), Miyazuki (5,507,061) and Matunaga et al. (4,939,811) were cited to show other examples of dust containment systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 6, 2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723